Appeal from an order denying a motion to amend interlocutory judgment and final judgment to include a special allowance and disbursements. The facts of this case appear fully in Schenectady Trust Co. v. Emmons (261 App. Div. 154; affd., 286 N. Y. 626; Id. 698; and in 263 App. Div. 542). Order denying the motions to amend the interlocutory judgment and final judgment reversed, on the law and facts, with twenty-five dollars costs, and the motion is granted, with ten dollars costs. The final judgment and the interlocutory judgment is each amended so as to allow to Leary & Fullerton, attorneys for Nathaniel D. Emmons, an extra allowance of $2,000 and disbursements of $1,159.16, payable out of the trust fund. The amendment is made for the reasons outlined at length in the opinion of Bliss, J., in 263 App. Div. 542. Hill, P. J., Bliss and Heffernan, JJ., concur; Foster, J., dissents, in a memorandum in which Sohenck, J., concurs.